Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              DETAILED ACTION
                      Status of claims: claims 1 and 17-28 are pending.
        The amendment filed 2/5/2021 which amends claims 19-23, and cancels claims 29-39 has been entered. Claims 2-16 were canceled by the amendment filed 11/22/2019. 
                                             Claimed benefit
This application is a 371 of PCT/US2018034069 filed 5/23/2018 which claims benefit of 62519297 filed 6/14/2017. The provisional application 62519297 has support for the elected invention. 
                                                            IDS
The references cited in the information disclosure statement (IDS) filed 2/25/2020 have been considered by Examiner.

                                                    Election/Restriction
Applicants’ election filed 2/5/2021 of Group I, claims 1 and 17-28 and the species of SEQ ID NO:30 without traverse is acknowledged. Claims 1 and 17-28 and the elected species are under examination.

                                             Objection to specification
             The disclosure is objected to because of the following informalities:
     At page 10, [0017], lines 4 and 7, “SEQ ID NOS” should be changed to “SEQ ID NOs”. Similar change should be made throughout the specification. 
    At page 32, [0136], “SEQ ID NO:6-172” should be changed to “SEQ ID NOs:6-172”.
The use of the term “Codex®” (at page 81, [0273], line 2, the specification), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

                                              Objection to claims
In claims 17, 19 and 21, “…is at least 85% or more identical to …” should be changed to “…has at least  85% sequence identity to…”.
In claims 20-22, “SEQ ID NOS” should be changed to “SEQ ID NOs”. 
In claim 21, “…the sequence of at least one engineered transaminase variant set the even numbered sequences of SEQ ID NOS: 30” should be changed to “…the sequence of the  engineered transaminase variant of SEQ ID NO: 30”.
In claim 22, “…said engineered transaminase comprises a polypeptide sequence forth in the even numbered sequences of SEQ ID NOS: 30” should be changed to “…said engineered transaminase comprises a polypeptide sequence of SEQ ID NO: 30”.

                 Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

                Claims 1 and 17-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
             Claim 1 recites “…a polypeptide sequence having at least 85% or a functional fragment thereof…”; the recitation is unclear in that said “at least 85%” (sequence identity) is not relative to a specified amino acid sequence(s) so that the “85%” sequence identity can be properly determined. 
The claims 17-28 which depend from claim 1 are also rejected. 
Claims 17 and 18 recite the “transaminase variant” (claim 17) and the “variant engineered polymerase”  (claim 18) by referring to the “Table 6.1, 7.1, 8.1, 9.1, 10.1, 11.1, 12.1, 13.1, 13.2, 14.1, 15.1, 16.1, 17.1”.  There are total 568 different  ATA “variants” listed in said Tables wherein the “variants” have transamination activity or/and stereoselectivity (wherein “ATA” stands for omega-transaminase) compared to different polypeptide sequences; e.g., the activity of Table 6.1 variants  is relative to SEQ ID NO:4 whereas the activity of Table 9.1 variants is relative to SEQ ID NO:30. It should be noted that SEQ ID NO:30 per se is a variant polypeptide relative to SEQ  ID NO:4 (which is recited in claim 1), i.e., the variants (variant Nos. 154-219 in Table 9.1) are made from other “variant. Thus, without further setting forth structural limitation for the “transaminase variant” (claim 17) and “polymerase variant” (claim 18) instead of the “Tables” discussed above, claims 17 and 17 are indefinite. 


 Claim 18 recites that “…said engineered transaminase is a variant engineered polymerase provided in Table 6.1, 7.1, 8.1, 9.1, 10.1, 11.1, 12.1, 13.1, 13.2, 14.1, 15.1, 16.1, 17.1”. However, in the specification, none of the above mentioned tables sets forth the “polymerase”, which renders claims 18 indefinite. 
It should be noted that both claims 17 and 18  recites the same tables for the claimed “variant”. However, claims 17 and 18 are directed to the functionally distinct/different  enzymes, i.e., claim 17 recites the “engineered transaminase variant” whereas claim 18 sets forth the “ variant engineered polymerase”. It is not clear how the same variant polypeptides in structure can have different enzymatic activities in light of the distinct enzymes “transaminase” (claim 17) and “polymerase” (claim 18), which render claims 17 and 18 indefinite.  


              The boundaries of the protected subject matter “compound (1)” (claim 25) is not clearly delineated; and a person of ordinary skill in the art is unable to envision structure feature of the compound and would not understand what species covered by the genus “compound (i) that is a generic term if there are the species. See further discussion below for the rejection of claim 25.
The “compound (1)”  (claim 25) is a “substrate’ of the claimed “engineered transaminase”.
Yet, the specification defines/describes the compound (1) differently; i.e., the  “compound (1)” has structure  (see below; and also see [0022], instant specification), meanwhile the specification also sets forth that “compound (1)” is a “precursor” to the known neprilysin (NEP) (see p.2, line 1, the specification). However, the art teaches that the neprilysin  precursor is a molecule “Swiss-Prot P08473” consisting of amino acid sequence of SEQ ID NO:4 that is disclosed by US20120231476 at [0062]. 

    PNG
    media_image1.png
    138
    185
    media_image1.png
    Greyscale







Thus, per applicant’s disclosure, the  breadth “compound(1)” is broader than that of the structure (1) above; and therefore, metes and bounds of the compound (1)’ in claim 25 is not clearly delineated as discussed above. Therefore, the indefiniteness rejection of claim 25 is proper. 
Claim 26 lacks antecedent basis of  “said improved property…” in claim 1 from which claim 26 depends.
   Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1, 17-19 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          Written description 
          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
  For claims 1, 17-19 and 21-28, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention. 
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Claim 1 is drawn to an engineered transaminase comprising a polypeptide sequence having at least 85% or a functional fragment thereof…”.
The scope of claims is compared with the scope of the disclosure of instant specification is the following.
In the absence of the amino acid sequence with sequence identifier (SEQ ID NO), the recited “at least 85%” (claim 1) is compared to any amino acid sequence of any transaminase that comprises substitution(s) set forth in claim 1.
The recited “a functional fragment” (claim 1) is given broadest reasonable interpretation (BRI) as encompassing a “partial sequence” or a “peptide memetic” which has similar functionality with the “engineered transaminase”, which has enzymatic property of the “transaminase” such as transaminase activity, stereo selectivity or/and stability (see p.24, [0079, line 8, instant specification).
20 which recites a variant polymerase enzyme set forth in SEQ ID NO:30, since the “a functional fragment” of claim 1 has been given BRI as encompassing any fragment derived from any transaminase which would include the enzyme of claim 20. 
The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Level of skill and knowledge in the art; and (5) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
Claim 1 is drawn to an engineered transaminase comprising “a functional fragment” (a large genus) encompassing undefined peptide sequences of a transaminase or aminotransferase enzyme and encompassing various and unlimited number of peptide sequences and peptide mimetics which may have functional properties (e.g., transaminase enzymatic activity of a transaminase, stereo selectivity or/and stability), i.e., there is substantial variation within the genus.  Here, it is noted that the “functional fragment” is within breadth of the “peptide mimetic” (see [0030], US20120141420). 
In addition, in the absence of the amino acid sequence (with sequence identifier “SEQ ID NO”) from which “85%” is derived, and in the absence of intended “functionality” which variant polypeptide sequence due to “80%” possesses, the claimed “a polypeptide sequence having at least 80%” (line 1,  claim 1) is a “genus” too which encompasses numerous polypeptides.  This would broadens the above-mentioned substantial variation further. 
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “functional fragment” and the genus “having at least 80%” (see above). The specification has not described a sufficient variety of species to reflect the variation within the above-discussed genera. 
Moreover, the dependent claim 18 recites the limitation that the transaminase is a variant engineered polymerase (it is noted that claim 1 embraces this limitation because claim 18 depends from claim 1), wherein the “polymerase” (EC 2.7.7, evidenced by [0103], US20190249239) and “transaminase” (EC 2.6.1, evidenced by [0004], instant specification) are two distinct groups of enzymes. The specification fails to provide 
Although the specification sets forth the variant transaminase or polymerase in Table 6.1, 7.1, 8.1, 9.1, 10.1, 11.1, 12.1, 13.1, 13.2, 14.1, 15.1, 16.1, 17.1, and/or 18.1 with listed improvement results, the variants of these Tables are insufficient for representing the substantial variation within the genus. It is noted that the improvement results (with regard to the transamination activity or/and substrate stereoselectivity) of the “omega-transaminase” (ATA) variant enzymes in the above-mentioned Tables and in Examples 6-18 of instant specification are based on substitution mutations only on the omega-transaminase (a subgenus of genus of “transaminase family”). However, the “functional fragments” and the “variant polypeptide having at least 80%” (claim 1) broadly encompass all possible structural alterations: deletions, substitutions and/or insertions outside the “omega-transaminase” (ATA), i.e., any known transaminase enzymes and any known polypeptides has transaminase like activity.
The phrase “a polypeptide sequence” (line 1, claim 1) that is a genus is given BRI as encompassing any peptides/polypeptides having activity of any types of “transaminase” (a family of enzymes) including the “omega-transaminase” (ATA). The art teaches high degree of diversity of the members of the transaminase super family which comprises type I family and type IV family wherein the type IV has been shown a lot more diverse than other family and many more activities and substrates specificities are still to be  discovered (i.e, unknown) (see p.8, conclusion section, last two lines, and p.1, lines 6-10, Pavkov-keller that is cited as “ W” in PTO-892). Moreover, the transaminase super family even encompasses lyase such as cysteine conjugated β-lyase which has overlapping activity with kynureninase (that hydrolyzes kynurenine) in addition to encompassing aminotransferases (see col.2, lines 5-13, US Pat. No.5516936), indicating extensive diversity of the transaminase super family members.  The specification fails to describe the sufficient species to represent the claimed “genus” (a functional fragment) and “genus” (at least 85% without reciting any sequence identifier and functionality thereof)  which has improved enzymatic activity on a substrate (claim 24, wherein claim 1 embraces the limitation of claim 24). There is no actual reduction to practice in applicant’s specification in this regard.
           (4) Level of skill and knowledge in the art/(5) Predictability in the art: 
The art teaches that functional assignments for short-read metagenomic data pose a significant computational challenge due to perceived unpredictability of alignment behavior and the inability to infer useful functional information from translated protein-fragments/peptides (abstract, limes 1-3, Sinba  which is cited as ref “U” in PTO-892). And, the art also teaches that, although alignment patterns of polypeptide candidates are constrained to structurally-related folds, these folds have been dispersed across proteins 
Moreover, since “at least 80%” (Claim 1) is recited without referring to any amino acid sequence identifier (SEQ ID NO) and without referring to an intended “function” (see above discussion), one skilled in the art would be unable to reasonably predict correlation between structure and function of the claimed engineered transaminase, which renders the level of unpredictability in the art additionally high.
Furthermore, the aminotransferase art  shows that there is overlapping enzymatic activities of the aminotransferase with other enzymes distinct from the aminotransferase; e.g., an aspartate aminotransferase is a member of class I  of “PLP-binding/aspartate aminotransferase protein” families which encompasses the enzymes of ligases, lyases, decarboxylases, and even transcription actors. This shows “diversity of functions” of the aminotransferases (see p.2, left col., 3rd paragraph, lines 6-12, Jansen (which is cited as ref “V” in PTO-892).
Because of said “diversity of functions” of the aminotransferase, it would have been a difficult task for one skilled in art to carry out for predicting potential candidates from a large pool of said enzymes such as those in class I “PLP-binding/aspartate aminotransferase protein families” wherein the candidates may have the transaminase/aminotransferase activity rather than  activities from above-mentioned ligases, lyases, decarboxylases, and even transcription actors within said family. Here, it is noted that both the recitations “having at least 80%” and “a functional fragment” in claim 1 as written are not connected to a functional limitation. This thus would render the level of  unpredictability of the art higher than one skilled in art would expect. 
It is therefore deemed that the specification fails to provide adequate written description for the genera of the claim 1, and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention of claims 1 and 17-28. Therefore, the specification does not satisfy written description under USC 112(a).
It is noted that claim 22 is included in the rejection, because claim 22 recites “a polypeptide sequence” of SEQ ID NO:30 wherein said “a polypeptide sequence” is given   

              Scope of enablement
 Claims 1, 17-19 and 21-28 are rejected under 35 U.S.C. 112(a), first paragraph, because while the specification may enable the engineered transaminase such as the enzyme comprising the amino acid sequence of SEQ ID NO:30 (elected species), does not reasonably provide enablement for an engineered transaminase which is “a functional fragment” of any transaminase or aminotransferase polypeptide or  transaminase-like  polypeptide (because said “functional fragment” has not been assigned to a defined amino acid sequence) and “a polypeptide” resulted from the recitation “having at least 80%” which is not associated with any sequence identifier (SEQ ID NO) nor with intended function(s). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).
(1) The nature of the invention; (2) the breadth of the claims
Claim 1 and dependent claims therefrom  are drawn to an engineered transaminase comprising a polypeptide sequence having at least 85% or a functional fragment thereof…”.
The breadth of recited “a functional fragment” (claim 1) is given broadest reasonable interpretation (BRI) as encompassing “partial sequences” of full-length polypeptide of a transaminase/aminotransferase or transaminase-like polypeptide and “peptide mimetics” which have similar functionality with the “engineered transaminase” 
Since claim 1 does not sets forth the amino acid sequence identifier (SEQ ID NO) for said  “a polypeptide sequence”, the “functional fragment” can be any peptide fragment of a transaminase (or an aminotransferase) as long as the peptide fragment contains the amino acid substitution(s) at position or set of positons: 17, 17/259/347, 20, 45/48/78/81/92, 57, 57/319, 85, 86, 157, 158, 161, 203/416, 314, 316, 319, 375/416, 404, 415, 416, 417, 420, 421, 422, and 424 wherein numbering of the amino acid positions is in reference to SEQ ID NO:4. 
In the absence of the amino acid sequence with sequence identifier (SEQ ID NO), the recited “85%” sequence identity (claim 1) is determined by any amino acid sequence of any transaminase and/or aminotransferase which are used interchangeably (see p.26, [0094], instant specification) wherein variant polypeptide having at least 80% sequence identity to a undefined sequence comprises substitution(s) set forth in claim 1. The breadth of the claims thus is much broader than that known in the transaminase/ aminotransferase art. 
         (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
          	The claimed “a functional fragment” (claim 1) encompasses the partial sequences of a undefined full-length sequence and  the peptide mimetics, and the claimed variant polypeptide having “at least 85%” sequence identity to an undefined sequence, 
which contain the substitution(s) disclosed in claim 1 (wherein the amino acid positions of the substitution(s) are numbered with reference to SEQ ID NO:4). In the absence of guidance of the parent sequence from which the “fragment” and “variant polypeptide” are derived, and in the absence of the intended functionality for the “functional fragment” and the “variant polypeptide”, one skilled in the art would not know how to construct the variant transaminase/aminotransferase or/and functional fragment thereof , which contains the substitution(s) and would not know how to perform function/activity assay in order to identify and characterize the candidates thereof.  
The aminotransferase art  shows that there is overlapping enzymatic activities of the aminotransferase with other enzymes distinct from the aminotransferase; e.g., an aspartate aminotransferase is a member of class I  of “PLP-binding/aspartate aminotransferase protein families” which encompasses the enzymes of ligases, lyases, decarboxylases, and even transcription actors. This shows “diversity of functions” of the aminotransferases (see p.2, left col., 3rd paragraph, lines 6-12, Jansen (which is cited as 
Because of said diversity of functions” of the aminotransferase, one skilled in art would have been unable to carry out experimentation to screen for and characterize structure and function of the candidate polypeptides from a large pool of enzymes from aminotransferase (transaminase) protein families; this would render the level of   unpredictability of the art higher than one skilled in art would expect, and would have led to undue experimentation to identify candidate peptides or polypeptides.
           (6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
	The specification does not disclose any “functional fragments”  nor any “variant polypeptide” having at least 80% sequence identity to a undefined sequence (see above) which has functionality of the transaminase/aminotransferase enzyme such as improved substrate activity toward the compound (1) [as recited in claim 25 wherein claim 1 embraces the limitation claim 25] or/and improved property of increased stereoselectivity of the enzyme as compared to the wild-type transaminase of Vibriofhmalis JS17 (page 32, lines 3-5, the specification). 
	The specification only provides examples for how to express “omega-transaminase” (ATA) gene, prepare ATA-containing cell pellets or lysate, and assay for transaminase activity of the variant ATA enzymes toward substrate “compound (2)” and the results of said assay (Examples 1-3,and 6-18, instant specification). It  is noted that the  improvement results (with regard to the transamination activity or/and substrate stereoselectivity) of the ATA variant enzymes in Examples 6-18 are based on substitution mutations only on the omega-transaminase (a subgenus of genus of “transaminase family”). However, the “functional fragments” and the “variant polypeptide having at least 80%” (claim 1) broadly encompass all possible structural alterations: deletions, substitutions and/or insertions outside the “omega-transaminase” (ATA), i.e., any known transaminase enzymes and any known polypeptides has transaminase like activity. The phrase “a polypeptide sequence” (line 1, claim 1) is given BRI as encompassing any peptides/polypeptides having activity of any types of “transaminase” (a family of enzymes) including the instant “omega-transaminase” (ATA); wherein the transaminase family even encompasses lyase such as cysteine conjugated β-lyase which has overlapping activity with kynureninase (that hydrolyzes kynurenine) in addition to encompassing aminotransferases (see col.2, lines 5-13, US 
As discussed above, the members of the aminotransferase family possess the diversity of functions/activities overlapping with those of ligases, lyases, decarboxylases, and even transcription actors in addition to the enzymatic activity of the aminotransferase within the class I “PLP-binding/aspartate aminotransferase protein families” (see above). Thus, in the absence of the guidance for which types of the parent polypeptides can be used to construct the “functional fragment” or/and the “variant polypeptide having “at least 80% sequence identity to a undefined sequence, and in the absence the guidance for on which activity/function the assay for characterizing the candidates thereof can be feasibly carried out, it would require large and non-routine quantity of experimentation for screening and characterizing candidate polypeptides to make the engineered transaminase with the  improved functionality (see above discussion).
            Considering the state of the art as discussed by factors (1)-(8) above, and the high unpredictability and the lack of guidance provided in the specification, it would require undue experimentation for one of ordinary skill in the art to screen for and characterize candidate polypeptides or/and peptide mimetics which contain the substitution(s) as set forth in claim 1.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth in the specification. In view of the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention. Thus, it is the Office’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

                         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
            A person shall be entitled to a patent unless –
           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 17-19 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US20100209981 (‘981).
‘981 at [0016] and Table 3 discloses engineered transaminase of amino acid sequence of SEQ ID NO:90 which has 98.0% sequence identity to instant SEQ ID NO:4 (wherein Qy is SEQ ID NO:4; and Db is SEQ ID NO:90 of ‘981; see sequence alignment below) and comprises the amino acid substitutions L57W and S86H (claim 1).

US-12-684-864-178; Sequence 178; Publication No. US20100209981A1
ORGANISM: Artificial Sequence;
FEATURE: variant of transaminase from V. fluvialis
SEQ ID NO 90
 Query Match  98.0%;  Length 453;
  
Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||  |||
Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLWNMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAFSGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| ||||||||||| ||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFHGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGKPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAIEEFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLICRPLGQS 420
              |||||||||||||||||||||| |||||||||| ||||||||||||||||||||||||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              |||||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453


Also, ‘981 at [0016] and Table 3 discloses engineered transaminase of amino acid sequence of SEQ ID NO:42 which has 97.9 % sequence identity to instant SEQ ID NO:4 (wherein Qy is SEQ ID NO:4; and Db is SEQ ID NO:42; see sequence alignment below) and comprises the amino acid substitutions L57I which the instant variant No.42  in Table 6.1 (claims 17, 18).

US-12-684-864-178; Sequence 178; Publication No. US20100209981A1
ORGANISM: Artificial Sequence;
FEATURE: variant of transaminase from V. fluvialis
SEQ ID NO 42
 Query Match  97.9%;  Length 453;

Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| :|||
Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLINMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAFSGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| ||||||||||| ||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFYGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              |||||||||||||||||||||||||||||||| ||||||||| |||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGVTAVSASMTGKPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAIEEFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLICRPLGQS 420
              |||||||||||||||||||||| |||||||||| ||||||||||||||||||||||||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              |||||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453

Further, ‘981 at [0016] and Table 3 discloses engineered transaminase of amino acid sequence of SEQ ID NO:178 which has 96.2 % sequence identity to instant SEQ ID NO:30 (elected species, claims 19, 21, 22) which is an engineered transaminase variant sequence set forth in claims 19 and 21, wherein Qy is SEQ ID NO:30; and Db is SEQ ID NO:178 (see sequence alignment below) and wherein SEQ ID NO:178 comprising the substitutions I314R and E316W. Claim 22 is included in the rejection because  claim 22 recites “…a polypeptide sequence forth in the even number sequences of SEQ ID NOS:30”, i.e., the claim 22 recites “an amino acid sequence of SEQ ID NO:30” which reads on a fragment of the full-length sequence of SEQ  ID NO:30.

US-12-684-864-178; Publication No. US20100209981A1; 
APPLICANT: DHAWAN, Ish; MILLER, Gregory; ZHANG, Xiyun;
TITLE OF INVENTION: TRANSAMINASE POLYPEPTIDES
SEQ ID NO 178

  Query Match 96.2%;  Length 453;

Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60

Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLLNMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAVAGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| |||||||||| :||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFSGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGKPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLAHELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAREWFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||| | |||||| |||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLIVRALGQS 420
              |||||||||||||||||||||| |||||||||| ||||||||||||||||||| | ||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VALCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              | |||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453     
	The engineered transaminase  enzymes (with amino acid substitutions such as positions 57 and 86) of ‘981 have improved properties compared to a naturally occurring wild-type  V. fluvialis transaminase (see abstract, and [0012], ‘981), as applied to claim 23.  The improved properties include improvement in enzymatic activity with reduced substrate or product inhibition which reads on “improved activity on a substrate” (claim 24) and thermostability (claim 26) (see [0012], ‘981). The improved transaminase polypeptides include SEQ ID NOs: 42, 90 and 178 (see [0016], ‘981) as discussed above. In addition, ‘987 teaches that the improved transaminase is purified (claim 27) (see [0021], line 10, ‘981). 
Claim 28 is drawn to a composition comprising the engineered transaminase and any otherwise component. Yet, “981 discloses a composition (claim 28) containing the isolated/purified engineered transaminase mixed with other components such as solvent molecule  (see [0073], last 5 lines, ‘981).
	Claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, for purposes of compact prosecution, the “compound (1)” is given BRI as being any molecule catalyzed by the transaminase since the metes and bounds of the “compound (1)” is not clear as discussed in the 112(b) rejection in this Office action). At [0146]-[0157], ‘981 discloses  the substrate compounds of the engineered transaminase, as applied  to claim 25.

Claim Rejection –Obviousness Type Double Patenting 

                    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim interpretation: Claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any molecule catalyzed by the transaminase since the metes and bounds of the “compound (1)” is not clear as discussed in the 112(b) rejection in this Office action).
943) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-16 of ‘943 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 57, 316, 417 and 424 wherein substitution at position 424 is C424A that reads on variant No. 45 in instant Table 6.1, which is the comment subject matters  of instant claims 1, 17-18 and 23.
Claim 14 of ‘943 claims that the engineered transaminase  has amino acid sequence of SEQ ID NO:148 which has 95.6% sequence identity to instant SEQ ID NO:30 (elected species, instant claim 19, 21 and 22) (see the sequence alignment below wherein Qy is SEQ ID NO:30, and Db is SEQ ID NO:148), which is the common subject matters  of instant claims 19, 21 and 22. It is noted that claim 22 is included in the rejection because claim 22 recites “…a polypeptide sequence” of  the sequence of SEQ ID NOS:30” which  reads on a fragment of the full-length sequence of SEQ  ID NO:30.

Patent No. 9902943;  APPLICANT: Codexis, Inc.; SEQ ID NO 148
  Query Match 95.6%;  Length 453;
Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60
              ||||||||||||||||||||||||||||||:|| |||||||||||||||||||||| |||
Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTMVVAHGEGPYIVDVHGRRYLDANSGAFNMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAVAGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| |||||||||| :| ||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFSGHMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              |||||||||||||||||||||||||||||||| | |||||||||||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGCTVVSASMTGFPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLAHELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAREWFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              |||||||||||||   ||||||||||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIGNFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLIVRALGQS 420
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||| |  |||
Db        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFDGNLSVSERIANTCTDLGLICRPTGQS 420

Qy        421 VALCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              | |||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453

25.
Although ‘943 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant  claims and the claims of ‘943 discussed above are not patentably distinct from each other. 

[2] Claims 1, 17-18 and 22-28 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.9512410 (‘410) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-17 of ‘410 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 57, 86, 316, 417 and 420 wherein substitution at position 86 can be S86G or S86A (se claim 8 of ‘943)  that reads on variant Nos. 8 and 10, respectively, in instant Table 6.1, wherein the engineered transaminase has improved S-enantioselectivity (a substrate selectivity) as compared to SEQ ID NO:2 (claim 17 of ‘410), which is the comment subject matters  of instant claims 1, 17-18 and 23-24.
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). Claim 17of ‘410 claims the improved S-enantioselectivity (a substrate selectivity) toward substrate 1-phenylbutan-2-one, as applied  to claim 25.
Claim 14 of ‘410 claims that the engineered transaminase  has amino acid sequence of SEQ ID NO:148 which has 95.6% sequence identity to instant SEQ ID NO:30 (elected species, instant claim 19, 21 and 22) (see the sequence alignment below wherein Qy is SEQ ID NO:30, and Db is SEQ ID NO:148), which is the comment subject matters  of instant claims 19, 21 and 22. It is noted that claim 22 is included in the rejection because claim 22 recites “…a polypeptide sequence” of  the sequence of 
Claim 2 of ‘410 claims that the engineered transaminase has at least about 10% residual activity after heat treatment at 50 [Symbol font/0xB0]C for 23 h, suggesting that the  engineered transaminase has improved thermostability (instant claim 26).
Although ‘410 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant  claims and the claims of ‘410 discussed above are not patentably distinct from each other. 

[3] Claims 1, 27 and 28 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.9139821 (‘821) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-7 of ‘821 claim an engineered transaminase which has 80% sequence identity to SEQ ID NO:4 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 57, 314, 420 and 424, which is the comment subject matters  of instant claims 1 and 23.
Although ‘821 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘821 discussed above are not patentably distinct from each other. 

[4] Claims 1, 17-18 and 22-28 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.9029106 (‘106) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-5 of ‘106 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 57, 85, 86 and 417, wherein substitution at position 85 is F85S (claim 3 of ‘106)  that reads on variant No.1, in instant Table 6.1, wherein the variant No.1 shows improve substrate activity that is stereosectivity in Table 6.1 as compared to  , which is the comment subject matters  of instant claims 1, 17-18 and 23-24.
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” which is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). Since the variant transaminase having F85S  exhibits the improved substrate activity (see above), the claims of ‘106 is obvious over instant claim 25. 
Since the instant claim 1 claims that single substitution at position 85 (SEQ ID NO:4), and claim 26 claims that the engineered transaminase of claim has improved thermostability, and since claim 3 of ‘106 claims that the engineered transaminase comprises F85S which reads on instant variant No.1 in Table 6.1,  the claims of ‘106  is obvious over instant claim 26. 
Although ‘106 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘106 discussed above are not patentably distinct from each other. 
[5] Claims 1, 19, 21-22, 25 27 and 28 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.8852900 (‘900) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-10 of ‘900 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 316 and 424 (see claims 1 and 3 of ‘900), which is the comment subject matters  of instant claim 1.
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). Claim 10 of ‘900 claim that the engineered transaminase has at  least 1.2 times of the activity of unmutated sequence in converting the substrate “3-hydroxyacetophenone to (S)-3-(1-aminoethyl)-phenol” to the product, the claims of ‘900 is obvious over instant claim 25. 
Claim 8 of ‘900 claims that  variant engineered transaminase  has amino acid sequence of SEQ ID NO:14 which has 95.2% sequence identity to instant SEQ ID NO:30 (elected species, instant claim 19, 21 and 22) (see the sequence alignment below wherein Qy is SEQ ID NO:30, and Db is SEQ ID NO:14), which is the comment subject matters  a polypeptide sequence” of  the sequence of SEQ ID NOS:30” which  reads on a fragment of the full-length sequence of SEQ  ID NO:30.
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase. Claim 10 of ‘900 claims the substrate compound (such as 3-hydroxyacetophenone) , which is applied to instant claim 25. 
Although ‘900 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948). Thus, the instant claims and the claims of ‘900 discussed above are not patentably distinct from each other. 

Patent No. 8852900; SEQ ID NO 14; 
OTHER INFORMATION: Variant of Vibrio fluvialis transaminase
US-13-704-507-14
Query Match  95.2%;  Length 453;

Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60
              ||||||||||||||||| |||||||||||||||||||||||||||||||||||||  |||
Db          1 MNKPQSWETRAETYSLYAFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLWNMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAVAGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| ||||||||||  ||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFYGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGSTAVSASMTGFPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLAHELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              |||||||||||||||||||||| ||||||||||||||||||||||||||||| | |||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIIPPKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAREWFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||| | ||||||||||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLIVRALGQS 420
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||| | ||||
Db        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VALCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              | | ||:||||||||||||||||||||||||||
Db        421 VVLAPPYILTEAQMDEMFDKLEKALDKVFAEVA 453


provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No.16717596 (‘596) in view of US 20160264948 (‘948). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. Examiner remark: the allowability Notice of Application No.16717596 was mailed on 1/12/2021.
Claims 1-18 of ‘596 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 86, 157, 316 and 420, wherein substitution at position 316 is E316K (claim 4 of ‘596) which reads on variant No.43 in instant Table 6.1 that is set forth in instant claims 17-18, wherein said variant No.43 has improved substrate activity (instant claim 24), i.e., improved stereoselectivity  (see Table 6.1), and thus, the variant transaminase that comprises E316K possesses the improved substrate activity thereof. Thus, the claims of ‘596 claim the comment subject matters  of instant claims 1, 17-18 and 23-24.
Claim 14 of ‘596 claims that the engineered transaminase  has amino acid sequence of SEQ ID NO:104 which has 95.4% sequence identity to instant SEQ ID NO:30 (elected species, instant claim 19, 21 and 22) (see the sequence alignment below wherein Qy is SEQ ID NO:30, and Db is SEQ ID NO:104), which is the comment subject matters  of instant claims 19, 21 and 22. It is noted that claim 22 is included in the rejection because claim 22 recites “…a polypeptide sequence” of  the sequence of SEQ ID NOS:30” which  reads on a fragment of the full-length sequence of SEQ  ID NO:30.
	
US-16-717-596-104; Sequence 104, Application US/16717596
Publication No. US20200109380A1;
SEQ ID NO 104
OTHER INFORMATION: variant of transaminase from V. fluvialis
  Query Match  95.4%;  Length 453;

Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||  |||
Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLWNMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAVAGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| ||||||||||  ||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFYGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              ||||||||||||||||||||||||||||||||:||||||||| |||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGSTAVSASMTGKPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLAHELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              |||||||||||||||||||||| ||||||||||||||||||||||||||||| |||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVISPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAREWFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||| | |||||| |||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLIVRALGQS 420
              |||||||||||||||||||||| |||||||||| ||||||||||||||||||| | ||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VALCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              | |||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). Claim 15 of ‘596 claim the substrate for the engineered transaminase such as compound “3,4-dihydronaphthalen-l(2H)-one”, as applied to instant claim 25. 
Since the instant claim 1 claims that single substitution at position 85 (SEQ ID NO:4), and claim 26 claims that the engineered transaminase of claim has improved thermostability, and since claim 4 of ‘596 claims that the engineered transaminase comprises the substitution E316K which reads on instant variant No.1 in Table 6.1,  the claims of ‘596  is obvious over instant claim 26. 
Although ‘596 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘596 discussed above are not patentably distinct from each other. 

[7]  Claims 1, 17-19 and 21-28 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No. 10550370 (‘370) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-18 of ‘370 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 85, 86, 157, 319 and 420 (see claims 1, 3 and  7 of ‘370). Thus, the claims of ‘’370 claim the comment subject matters of instant claims 1 and 23.
Claim 13 of ‘370 claims that the engineered transaminase  has amino acid sequence of SEQ ID NO:18 which has 95.7% sequence identity to instant SEQ ID NO:30 a polypeptide sequence” of  the sequence of SEQ ID NOS:30” which  reads on a fragment of the full-length sequence of SEQ  ID NO:30.

Patent No. 10550370; SEQ ID NO 18; US Application No.16399488
ORGANISM: Artificial Sequence
OTHER INFORMATION: variant of transaminase from V. fluvialis
  Query Match  95.7%;  Length 453;
Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||  |||
Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLWNMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAVAGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| ||||||||||  ||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFYGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              |||||||||||||||||||||||||||||||| ||||||||| |||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGVTAVSASMTGKPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLAHELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAREWFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||| | |||||| |||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLIVRALGQS 420
              |||||||||||||||||||||| |||||||||| ||||||||||||||||||| | ||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VALCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              | |||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453

Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). Claim 18 of ‘370 claims the substrate for the engineered transaminase such as compound “3,4-dihydronaphthalen-l(2H)-one”, as applied to instant claim 25. 
Since the instant claim 1 claims that single substitution at position 85 (SEQ ID NO:4), and claim 26 claims that the engineered transaminase of claim has improved thermostability, and since claim 4 of ‘370 claims that the engineered transaminase 
Although ‘370 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘370 discussed above are not patentably distinct from each other. 

[8] Claims 1, 25 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Pat. No. 10544402 (‘402) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-5 of ‘402 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at position 424. Thus, the claims of ‘402 claim the comment subject matters of instant claims 1 and 23.
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). At col.3, lines 22-45 in the specification, ‘402 discloses  the substrate for the engineered transaminase such as compound “1-(1H-5-fluoro-6-chloro-indol-3-yl)propan-2-on”, as applied to instant claim 25. 
Although ‘402 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘402 discussed above are not patentably distinct from each other. 
	
[9] Claims 1, 25 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Pat. No. 10526587 (‘587) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-16 of ‘587 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid 
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). At col.5, lines 27-32 in the specification, ‘587 discloses the substrate compound (having Formula I) for the engineered transaminase, as applied to instant claim 25. 
Although ‘587 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘587 discussed above are not patentably distinct from each other. 

[10] Claims 11, 17-18, 23-25 and 127-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No. 10323234 (‘234) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-20 of ‘234 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions  86 and 417; wherein claim 7of ‘234 claims that the substitution at position 85 can be F85G which reads on variant No.8, in instant Table 6.1; or position 86 can be S86A which reads on variant No.10 in instant Table 6.1 which is set forth in instant claims 17-18.  The variant No. 8 or variant No. 10 has improved substrate activity (instant claim 24), i.e., improved stereoselectivity for substrate compound  (as evidenced by instant Table 6.1); and thus, the variant transaminase that comprises the substitutions F85G and S86A wouls have possessed the improved substrate activity. Thus, the claims of ‘234 claim the comment subject matters  of instant claims 1, 17-18 and 23-24.
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). Claim 20 of ‘234 claims  the substrate compound “1-phenylbutan-2-one” which is applied to instant claim 25. 
Although ‘234 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘234 discussed above are not patentably distinct from each other. 

[11] Claims 1, 17-18, 23-25 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No. 10323233 (‘233) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-20 of ‘233 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to instant SEQ ID NO:4 (instant claim 1) and which comprises the amino acid substitution at positions 85, 86 and 417; wherein claim 7 of ‘233 claims that the substitution at position 85 can be F85G which reads on variant No.8, in instant Table 6.1; and position 86 can be S86A which reads on variant No.10 in instant Table 6.1 which is set forth in instant claims 17-18.  Both variant Nos. 8 and 10 have improved substrate activity (instant claim 24), i.e., improved stereoselectivity for substrate compound  (see instant Table 6.1); and thus, the variant transaminase that comprises the substitutions F85G and S86A would have possessed the improved substrate activity. Thus, the claims of ‘233 claim the comment subject matters  of instant claims 1, 17-18 and 23-24.
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). Claim 20 of ‘233 claims  the substrate compound “1-phenylbutan-2-one” which is applied to instant claim 25. 
Although ‘233 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948) as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘233 discussed above are not patentably distinct from each other. 

[12] Claims 1, 25 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Pat. No. 10435674 (‘674) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-9 of ‘674 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:4 (derived from V. fluivialis) which has 100% sequence identity 
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). ‘674 discloses the substrate compounds of the claimed engineered transaminase (see col. 4, lines 29-59, the specification of ‘674), which is applied to instant claim 25. 
Although ‘674 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘674 discussed above are not patentably distinct from each other. 

[13] Claims 1, 17-19, 21-23, 25 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Pat. No. 9944909 (‘909) in view of US 20160264948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claims 1-24 of ‘909 claim an engineered transaminase which has 90% sequence identity to SEQ ID NO:2 (derived from V. fluivialis) which has 100% sequence identity to SEQ ID NO:4 (instant claim 1) and comprises the amino acid substitution at positions 85, 86, 158 and 316 and 420; wherein claim 11 of ‘909 claims that the substitution at position 86 can be S86A which reads on variant No.10 in instant Table 6.1 which is set forth in instant claims 17-18.  Said variant No. 10 has improved substrate activity , i.e., improved stereoselectivity for substrate compound  (see instant Table 6.1); and thus, the variant transaminase comprising the substitution S86A would have possessed the improved substrate activity (instant claim 24). Thus, the claims of ‘909 claim the comment subject matters  of instant claims 1, 17-18 and 23-24.
Claim 13 of ‘909 claims that the engineered transaminase  has amino acid sequence of SEQ ID NO:178 which has 96.2% sequence identity to instant SEQ ID NO:30 (elected species, instant claim 19, 21 and 22) (see the sequence alignment below wherein Qy is SEQ ID NO:30, and Db is SEQ ID NO:178), which is the comment subject matters  of instant claims 19, 21 and 22. It is noted that claim 22 is included in the rejection because claim 22 recites “…a polypeptide sequence” of  the sequence of 

Patent No. 9944909
SEQ ID NO 178
OTHER INFORMATION: variant of transaminase from V. fluvialis
Query Match 96.2%;  Length 453;

Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGALNMV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLLNMV 60

Qy         61 AGFDHKGLIDAAKTQYERFPGYHAVAGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||| |||||||||| :||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFSGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGFPYNSVFGLPLPGFLHLT 180
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGKPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLAHELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKSLTAGFFPVGAVILG 300
              |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAREWFPHGFTTGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||| | |||||| |||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEVVKDKASKAPFGGNLSVSERIANTCTDLGLIVRALGQS 420
              |||||||||||||||||||||| |||||||||| ||||||||||||||||||| | ||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VALCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              | |||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
Instant claim 25 is drawn to enzyme substrate of  “compound (1)” without reciting its chemical structure or/and to which art it is referred; and thus, the “compound (1)” is given BRI as being any substrate molecule catalyzed by the transaminase (see the above claim interpretation of claim 25). ‘909 discloses the substrate compounds (such as 1-phenylbutan-2-one) of the claimed engineered transaminase (see col. 4, lines 5-15, the specification of ‘909), which is applied to instant claim 25. 
Although ‘909 patent does not expressly claims a composition comprising the engineered transaminase which is purified (instant claims 27, 28), it has been known in the related engineered transaminase art (‘948) that the improved engineered transaminase can be a part of a composition ([0301], ‘948) and purified [0026], ‘948), as applied to instant claims 27-28. Thus, the instant claims and the claims of ‘909 discussed above are not patentably distinct from each other. 

                                        Conclusion
             No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.


/Samuel W. Liu/
Examiner, Art Unit 1656
           March 22, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600